t c memo united_states tax_court roger l lingren petitioner v commissioner of internal revenue respondent docket no filed date roger l lingren pro_se tyson r smith for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’ sec_2012 federal_income_tax the issue for decision is whether petitioner is entitled to certain claimed business_expense deductions unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court continued findings_of_fact in petitioner a retired probation officer living in the san francisco bay area produced acrylic paintings selling some at local studios petitioner and his then wife who is also an artist had taken one or two art classes taught at a local college by diane olivier at some point ms olivier organized an art class in the south of france students were to stay in a chalet and travel to various locations to paint with pastels in petitioner and his then- wife traveled to france via barcelona for ms olivier’s class accompanied by the wife’s adult daughter their trip lasted three weeks with days devoted to the art class petitioner timely filed hi sec_2012 federal_income_tax return attaching a schedule c profit or loss from business for a business described as art dealers this schedule c reported gross_receipts of dollar_figure and total expenses of dollar_figure resulting in a net_loss of dollar_figure the schedule c indicated that petitioner used the cash_method_of_accounting in the notice_of_deficiency respondent disallowed certain of petitioner’s claimed schedule c expense deductions specifically dollar_figure for travel and continued rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar dollar_figure for car and truck expenses petitioner while residing in - - california timely petitioned the court opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact sec_162 allows the deduction of all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 personal living or family_expenses are generally not deductible sec_262 certain computational adjustments that follow from these determinations are not in controversy and we do not address them deductions are a matter of legislative grace the taxpayer bears the burden of substantiating expenses underlying his claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs sec_274 imposes more rigorous substantiation requirements for certain expenses including those pertaining to travel and passenger automobiles expenses subject_to sec_274 must be substantiated they cannot be estimated see 50_tc_823 aff’d 412_f2d_201 2d cir i travel_expenses to deduct travel_expenses a taxpayer must substantiate with adequate_records or by sufficient evidence corroborating his own statement the a mount of each separate expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner and of expenditures incidental to such travel may be aggregated if set forth in reasonable categories such as for meals for gasoline and oil and for taxi fares d ates of departure and return for each trip away from home and number of days away from home spent on business d estinations or locality of travel described by name of city or town or other similar designation and the b usiness reason for travel or nature of the business benefit derived or expected to be derived as a result of travel sec_274 sec_1_274-5t c temporary income_tax regs fed reg date although petitioner claimed a travel expense deduction of dollar_figure in his schedule c at trial he claimed a greater travel expense deduction as indicated on this list he provided item amount lodging meals class air travel car rental car insurance fuel art supplies used during trip total dollar_figure big_number big_number petitioner provided no supporting evidence apart from his vague and general testimony of the claimed expenditures_for air travel car rental car insurance fuel or art supplies purportedly used during the trip to substantiate the expenditures claimed for lodging meals class petitioner offered an email dated date from ms olivier stating that the cost of the class had been dollar_figure for three people sharing one suite dollar_figure divided by three equals the on his schedule c petitioner separately claimed a dollar_figure deduction for supplies respondent allowed that deduction in full dollar_figure included in petitioner’s list of travel_expenses petitioner also provided a bank statement showing that a payment of dollar_figure was made to ms olivier on date this bank statement is unhelpful to petitioner for a cash_method taxpayer expenditures are to be deducted for the taxable_year in which actually made sec_1_446-1 income_tax regs because the evidence shows that petitioner made this expenditure in this is reason enough to disallow its deduction for in short petitioner’s claimed deduction for travel_expenses fails for want of substantiation as to the amount and timing of the expenditures consequently we need not consider respondent’s arguments that the claimed deduction also fails because petitioner has not shown that the expenses were reasonable and necessary in the pursuit of his business and because of the restrictions of sec_274 and h relating to foreign_travel ii passenger_automobile expenses to obtain a deduction for expenses related to the use of a passenger_automobile a taxpayer must substantiate with adequate_records or by sufficient evidence corroborating his own statement the amount of each separate expenditure with respect to the passenger_automobile the amount of each business investment use based on the appropriate measure ie mileage for automobiles and the total use of the passenger_automobile for the taxable_period the d ate of the expenditure or use with respect to the passenger_automobile and the business_purpose for an expenditure or use with respect to the passenger_automobile sec_274 sec_280f sec_1 5t b and c temporary income_tax regs fed reg date alternatively a taxpayer may calculate his deductible passenger_automobile expenses by multiplying his business miles by the standard mileage rate for the year and then adding allowable tolls and parking fees under this alternative method however the taxpayer is not relieved of the requirement to substantiate the amount of each business use ie the business mileage or the time and business_purpose of each use sec_1_274-5 income_tax regs the standard mileage rate for wa sec_55 cents per mile notice_2012_1 sec_2 2012_2_irb_260 consequently substantiation of miles and business_purpose is a prerequisite to claiming a deduction this prerequisite applies regardless of whether petitioner meant to claim his actual automobile expenses for or use the alternative standard mileage rate method although petitioner claimed a passenger_automobile expense deduction of dollar_figure on his schedule c at trial he claimed a greater passenger_automobile expense deduction as indicated on this list he provided item car purchase dmv fee repairs insurance gas cleaning parking total amount dollar_figure big_number big_number big_number petitioner failed to adequately substantiate the amounts of most of these expenditures and for all the expenditures he failed to substantiate the other required elements of business_purpose in particular having failed to produce a logbook or other records to corroborate his statements he failed to substantiate the business use of his automobile based on miles driven total miles driven in dates of travel or business_purpose of trips consequently he is not entitled to the claimed deduction for the automobile and related expenses petitioner submitted inadequate supporting documentation for the amounts for the car purchase insurance gas cleaning or parking petitioner provided a series of invoices for car repairs in totaling dollar_figure but he provided payment receipts for only dollar_figure of these expenses to reflect the foregoing decision will be entered for respondent
